Citation Nr: 1409191	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-49 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and an anxiety disorder.

2.  Entitlement to service connection for a dysfunctional gynecological disorder.  

3.  Entitlement to service connection for a muscle and nerve disorder, to include fibromyalgia.  

4.  Entitlement to service connection for a visual disorder.  

5.  Entitlement to service connection for a throat disorder. 

6.  Entitlement to service connection for chronic fatigue, to include chronic fatigue syndrome (CFS) (claimed as excessive fatigue)

7.  Entitlement to service connection for syncope (claimed as fainting).  


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service in the Navy from March 1978 to March 1982.  

This matter came before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).  An appeal was initiated by filing a Notice of Disagreement (NOD) in May 2008 and after an October 2009 Statement of the Case (SOC), the appeal was perfected by filing VA Form 9, Appeal to the Board of Veterans' Appeals, in December 2009.  

The Veteran testified at a hearing at the RO (commonly called a travel Board hearing) before the undersigned Acting Veterans Law Judge in June 2011.  A transcript thereof is on file.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2008 the Veteran's attorney requested a copy of her claim file.  He again requested a copy by letter of August 2008.  The August 2008 letter bears a handwritten notation (apparently by an individual at the RO) that a copy was sent on August 29, 2008.  

Unfortunately, the Board's review of the claims file reveals that further RO action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on the matters on appeal.  

Received in January 2009 was a report entitled "Medical Review" by a registered nurse.  After reporting the Veteran's history, it was stated that the Veteran developed dysmenorrhagia and dysmenorrhea with lesions on her cervix due to a worsening of in-service vaginal infections, dysfunctional uterine bleeding, and a vaginal mass.  Service treatment records (STRs) indicated emotional stress and recommendations for counseling.  Her problems became devastating and after service she was diagnosed with multiple psychiatric disorder, i.e., depression, anxiety disorder with panic attacks, situational depression, conversion/somatization disorder, and social anxiety disorder.  During service she had pain in multiple joints which continued to worsen after service and she now continuously had pain all over her body.  The diagnoses for these problems included fibromyalgia, cervicalgia with disc bulging at multiple cervical levels, cervical stenosis, cervical spondylosis, cervical osteoarthritis, lumbosacral disc protrusions, cervical spondylosis, myelopathy, lumbar spondylosis, osteoarthritis of the knees, and inflammatory polyarthritis.  Also, she had had in-service visual problems but only myopia was noted.  These problems worsened such that her eyes now closed involuntarily and she often had blurred or double vision.  She had been diagnosed with "[c]omitant" esotropia.  Also during service she had had multiple respiratory infections, pharyngitis, and otitis media.  After service she was found to have chronic cystitis, continued respiratory infections, as well as pharyngitis and laryngitis.  Moreover, the records reflected a "multitude of neurology occurrences" after military service that were not clearly explained.  Apparently, she experienced syncopal episodes and there had been some questionable diagnoses, e.g., transient ischemic attacks (TIAs) and seizure, but no definitive diagnosis was shown.  

On VA psychiatric examination in August 2009 the Veteran's claim file was reviewed.  She reported that during service she had only had one disciplinary infraction, when she was late for work.  She reported that in 1981 she had been given medication by a Navy physician for anxiety.  She received individual therapy in 1986 and 1987 for marital and family problems.  She was prescribed medication starting in 1988, through private physicians, including Atarax, Valium, and Xanax.  She reported having difficulty falling asleep and having restless legs.  She recalled having had panic attacks in 1986 and 1995.  The diagnosis was an anxiety disorder, not otherwise specified (NOS).  This was based on her symptoms of worrying and nervousness, which also encompassed her symptoms of depression.  It appeared that the primary cause of her anxiety and depressive symptoms were related to the stress of caring for her three adult children, whom she reported were handicapped.  Her anxiety disorder, NOS, was less likely as not caused by or a result of military service because there was no clear in-service link established which caused the disability.  It appeared that the primary cause of her anxiety and depressive symptoms was related to the stress of caring for her three adult children.  

On VA examination of the Veteran's eyes in August 2009 the Veteran's claim file was reviewed.  She reported having begun using glasses in about the 4th grade but having had blepharospasms and occasional double vision over the past several years.  She reported esotropia.  The examiner stated that blepharospasms and esotropia with resultant diplopia "most likely" were not caused or aggravated by military service because the Veteran did not recall any eye trauma, disease or negative ocular history during military service.  

The Veteran underwent a VA general medical examination on August 18, 2009.  The report thereof indicates that the claim file was not submitted or available for review prior to the examination but was available for review a week later and prior to release of the report of that examination.  The report indicates, however, that it was dictated on August 19, 2009.  This would be prior to the claim file being available for review and, as a result of which the Veteran's attorney challenges the examination on the basis that it is not clear that the result of the claim file review were incorporated into the examination report.  On the other hand, the examination report indicates that service treatment records (STRs) and other tabbed evidence in the claims files were reviewed. 

The report of the August 2009 general medical examination shows that the Veteran had been on Social Security Administration (SSA) disability benefits since 2006.  She had had a tubal ligation in 1985 and a total vaginal hysterectomy (TVH) in May 2002.  An extensive list of her medications was reported.  She reported a history of "PAD" (apparently meaning peripheral artery disease) and transient ischemic (TIA) like symptoms.  She did not report a history of a stroke, congestive heart failure, acute myocardial infarction (AMI) or "PPD."  As to gynecological matters, she reported that until 2002 she had had menstrual periods lasting 2 weeks to 45 days.  She had had the onset of abnormal bleeding in 2002 but reported not having had any problems, or any menstrual period, since her 2002 hysterectomy.  She was now asymptomatic.  No malignant process had been identified and she did not report having any hormonal or continuous medication requirement.  She did not report any urinary tract history.  

As to a muscle/nerve disorder, the Veteran reported being treated by a rheumatologist, neurologist, and a pain management specialist.  She had had electrodiagnostic testing of her upper and lower extremities in July 2009.  She reported having had muscle aches and having been evaluated for fibromyalgia during service.  She could not recall the onset of the symptoms but reported the onset was slow and progressive, and present for many years.  She reported having flu-like symptom and fainting spells, with "everything falling apart in 2002."  She indicated that she was unaware of this condition until a recent review of her medical records.  She reported the date of diagnosis was in 2004 or 2005, and the course had been constant since the diagnosis.  She reported that her current symptoms were: ataxia; balance problems; numbness; tingling sensation of the hands; unintentional jerking of the legs, hands, and neck; numbness and burning of the right leg down to the foot; and muscles spasms and nerve pain in the legs.  There were no known precipitating factors and the only alleviating factor for flare-ups was to lie down.  She reported that a sleep study, for sleep disturbance, had shown mixed apnea and hypopnea which was not significant enough for her to use a "CPAP" machine.  Reportedly, she had an "alpha beta" signal consistent with fibromyalgia.  

As to psychiatric disability, the Veteran reported having had depression and anxiety for many years.  As to a throat disorder, she did not recall the onset of this condition but stated that it was during her service in the Navy.  She reported having had multiple bouts of laryngitis and sore throat.  She reported having been seen by "ENT" multiple times and being told that the problem was not structural but must be due to muscle and nerve issues.  She had no current or past treatment other than taking lozenges and antibiotics "way back."  She did not report having interference with breathing through her nose, purulent drainage or dyspnea.  She reported having speech impairment with occasional stuttering, vocal strain, and laryngitis with "muscle pain."  She did not report having any disease or injury of the soft palate, chronic sinusitis or allergy attacks.  She reported having recurrent laryngitis and pharyngitis.  

As to chronic fatigue, she reported that the onset of excessive fatigue was in 1970.  She reported overall weakness.  She had received one Captain's mast for tardiness due to this condition.  She had never had any work restrictions or profile limiting her duties while on active duty.  She did not report the new onset of debilitating fatigue severe enough to reduce or impair her daily average activity below 50% for a period of six months.  Another clinical condition which could produce similar symptoms was major depression.  She reported six of the ten criteria of 38 C.F.R. § 4.88a(a)(3).  She reported having migratory joint pains of the neck, shoulders, hips, ankles, fingers, and knees.  She had had shots and Botox without any change.  She was being treated for depression and anxiety.  She stated that she had never been told she had chronic fatigue syndrome but she reported having been treated for it for at least 15 years.  She did not meet the requirements as to the amount of daily activities that were restricted due to chronic fatigue syndrome.  There had been no incapacitating episodes but she required continuous medication.  

On physical examination the Veteran had a cerebellar gait consistent with her diagnosis of reported gait ataxia.  She used a prescribed four-pronged cane but ambulated unassisted with forward posture.  No neurological abnormality was noted and there were no objective findings of radiculopathy or polyneuropathy.  She reported diffuse tenderness around the cervical spine, upper back, elbows, buttocks, hips, and knees.  Her affect was flat with a depressed mood.  She was tearful and cried during the intake evaluation and the examination.  

The diagnoses were: (1) no objective findings to support a diagnosis for residuals status post TVH, claimed as dysfunctional gynecological disorder; (2) no objective findings to support continuity of care or chronicity of fibromyalgia and, therefore, her current condition was less likely as not related to military service; (3) no objective findings to support a diagnosis for a throat disorder; (4) criteria for a diagnosis of CFS, claimed as excessive fatigue, not met and no objective findings to support continuity of care or chronicity of CFS and, therefore, her current condition was less likely as not related to military service.  

At the June 2011 travel Board hearing it was agreed that the request of the Veteran's attorney (set forth in an attachment to the VA Form 9) for curriculum vitae of two VA physicians would be satisfied by the attorney conducting a search on the Internet.  Pages 2 and 3 of the transcript thereof.  With respect to the claim for service connection for a muscle and nerve disorder the Veteran testified that during service she had muscle spasms, a crawling sensation, tightening of muscles, and stiffness for which she sought medical attention and she had continued to have these symptoms.  Page 5.  Her muscles were now stiff and she was treated by a physician for pain management.  She had not been diagnosed with myofascial pain syndrome but the muscles of her jaws and face would become sore.  Sometimes her head would jerk to the left.  Page 6.  She had problems on the left side of her body, and both shoulders.  Page 7.  As to chronic fatigue, she had seen sleep doctors and had problems staying awake for which she took medication that did not completely resolve the problem.  She constantly felt drained.  Page 8.  She had problems with chronic and excessive fatigue during service, for which she was disciplined in Guam because she was late to work.  As to her throat, she felt that she had had a throat strain during service manifested by short periods of laryngitis, and since then she had had multiple periods of laryngitis, which were sometimes prolonged, and prevented her from singing as she had in the past.  She also had tightness in her neck.  Page 9.  These were muscle spasms in her neck, which she continued to have.  As to a gynecological disorder, she had begun having irregular menstrual cycles, sometimes lasting 30 days.  Page 10.  She had not always sought treatment during these irregular menstrual cycles because she had become accustomed to them.  As to syncope, she had fainted twice during service, one of the episodes was during her active duty and one was while she was in the reserves on active duty for training (ADCUTRA) while in Sicily and for which she went on sick call.  Pages 10 and 11.  She had continued to have fainting spells.  As to this, one physician had indicated that her fainting spells were not transient ischemic attacks (TIAs) but another physician had indicated that she had had TIAs.  Page 12.  As to psychiatric disability, the Veteran testified that she had had depression and generalized anxiety during service, and had these even now.  She had been seen during military service for emotional distress.  Page 13.  

The Veteran testified that she might, in the future, claim compensation for birth defects of her children.  Page 14.  One physician had indicated that she had a problem with her "myelin" or had myelopathy.  Pages 21 and 22.  It was agreed that the record would be held open for 30 days for the submission of additional evidence.  Page 27.  The attorney drew attention to a report from a nurse, L. T., which it was felt had not been adequately discussed in the SOC.  Also, the attorney questioned whether a physician's assistant (PA) that conducted a VA examination had actually reviewed the Veteran's claim file because the PA had indicated that the claims files were not available for review prior to or at the examination and it was unclear whether the claims files had ever been reviewed inasmuch as it appeared that it had not been reviewed at the time of the dictation of the examination report.  Pages 28 and 29.  The attorney was invited to submit any further written argument as to the competency of any VA examiners or any additional examination reports.  Page 29.  

The Board observes that for VA purposes, the diagnosis of chronic fatigue syndrome requires:

(1) new onset of debilitating fatigue severe enough to reduce the daily activity to less than 50 percent of the usual level for at least six months; and
(2) the exclusion, by history, physical examination, and laboratory tests, of all other clinical conditions that may produce similar symptoms; and
(3) six or more of the following
(i) acute onset of the condition,
(ii) low grade fever,
(iii) nonexudative pharyngitis,
(iv) palpable or tender cervical or axillary lymph nodes,
(v) generalized muscle aches or weakness, 
(vi) fatigue lasting 24 hours or longer after exercise,
(vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid stage),
(viii) migratory joint pains, 
(ix) neuropsychological symptoms,
(x) sleep disturbance.

38 C.F.R. § 4.88a(a) (2013).  

Similarly, 38 C.F.R. § 4.71a, DC 5025 provides that in rating fibromyalgia (fibrositis, primary fibromyalgia syndrome) some factors for consideration are widespread musculoskeletal pain, and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  

Following the travel Board hearing, voluminous private clinical records were received in July 2011, together with a waiver of initial RO consideration.  These include evaluations for, in part, spinal disability.  Some of these records note that the Veteran had fibromyalgia and some suggest the Veteran might have either Arnold-Chiari syndrome or a cerebral malformation.  Electrodiagnostic testing in July 2009 revealed proximal demyelination, as could be seen in lumbar radiculitis.  A January 2007 record shows that she reported that she was in Guam in 1979 when there was a fuel leak and she also reported that there was an "ALS" specific to those islands.  She further reported that she had a seizure every night, hurt all over, and she insisted that she had symptoms of "MS" (multiple sclerosis).  Another clinical record shows that Munchausen syndrome was suspected.  Other records relate to the other disabilities claimed by the Veteran.  

In light of the foregoing, and particularly the submission of voluminous evidence since the examinations in 2009, the Veteran should be re-examined. 

Accordingly, the case is REMANDED for the following action:

1.  In light of the testimony of having had syncope during ACDUTRA, the Veteran and her attorney should be contacted to obtain information as to the inclusive dates of that particular period of ACDUTRA.  If such information is provided, the appropriate steps should be taken to verify such period of ACDUTRA and to ensure that all service treatment records pertaining thereto are on file.  

2.  Afford the Veteran examination by a rheumatologist for the purpose of determining whether she now has fibromyalgia or CFS, or a disorder of the muscles and nerves.  

The claims file, including a copy of this REMAND, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

In providing the opinions requested, the examiner must provide an explanation (rationale) for any and all conclusions reached.  The examiner must address the following: 

(a) Identify any and all disorders of the Veteran's immune system, muscles, and nervous system, to include a disorder of the muscles and nerves, fibromyalgia, and CFS.  

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's immune system, muscles, and nervous system, to include a disorder of the muscles and nerves, fibromyalgia, and CFS had its onset during active service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Afford the Veteran examination by a neurologist for the purpose of determining whether she now has amyotropic lateral sclerosis (ALS), multiple sclerosis (MS), Arnold-Chiari syndrome or a cerebral malformation

The claims file, including a copy of this REMAND, must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed. 

In providing the opinions requested, the examiner must provide an explanation (rationale) for any and all conclusions reached.  The examiner must address the following: 

(a) Identify any and all disorders of the Veteran's nervous system, to include ALS, MS, any form of myelopathy, Arnold-Chiari syndrome, cerebral malformation, seizure disorder or TIAs.  

(b) Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified disorder of the Veteran's nervous system, to include ALS, MS, any form of myelopathy, Arnold-Chiari syndrome, cerebral malformation, seizure disorder or TIAs had its onset during active service or manifested within one year after service discharge in March 1982.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  Return the claims file to the VA examiner that conducted the August 18, 2009, general medical examination (or if that examiner is no longer available, to another examiner).  

The examiner shall note in the examination report that the claims folders and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Then individual that conducted that August 18, 2009, general medical examination should explain whether the report of that examination was created after a review of the Veteran's claims files.  

After reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's claimed disorders are related to her military service.  

As to the claimed gynecological disorder, clarification is requested as to whether the Veteran actually had, as the evidence suggests, a tubal ligation (in about 1985) or a total vaginal hysterectomy (TVH) in May 2002, or both.  While the opinion rendered in 2009 was that there were no objective findings for a diagnosis of residual postoperative residuals, the examiner is request to clarify whether any underlying process which caused the need for a tubal ligation or a total vaginal hysterectomy had its onset during active service or was otherwise of service origin.  

If an opinion cannot be rendered without restoring to mere speculation, the examiner must explain why such is the case.  

A rationale for any opinion offered should be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

5.  Return the claims file to the VA examiner that conducted the August 13, 2009, psychiatric examination (or if that examiner is no longer available, to another examiner).  

The examiner shall note in the examination report that the claims folders and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not that the Veteran's claimed acquired psychiatric disorder, to include a depressive disorder and an anxiety disorder are related to her military service.  

The examiner is also specifically requested to render an opinion as to whether or not the Veteran has a conversion disorder or somatization disorder, or other similar disorder, to include Munchausen syndrome, which may account for her multitude of complaints of her various bodily systems.  If it is found that she has any such disorder, render an opinion as to whether it is at least as likely as not that any such acquired psychiatric disorder is related to her military service.  

If an opinion cannot be rendered without restoring to mere speculation, the examiner must explain why such is the case.  

A rationale for any opinion offered should be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

6.  Return the claims file to the VA examiner that conducted the August 2009 examination of the Veteran's eyes (or if that examiner is no longer available, to another examiner) for clarification.  

The examiner shall note in the examination report that the claims folders and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

While the examiner in August 2009 stated that blepharospasms and esotropia with resultant diplopia "most likely" were not caused or aggravated by military service because the Veteran did not recall any eye trauma, disease or negative ocular history during military service, clarification is requested, using the appropriate legal standard as to whether it is as likely as not that blepharospasms or esotropia with resultant diplopia were caused or aggravated by military service.  

Also, an opinion should be expressed as to the implied assertion of the registered nurse as to whether it is as likely as not that that the Veteran's myopia resulted in involuntary closing of the eyes, blurred vision or double vision.  

Also, clarification is requested as to whether "comitant" esotropia is a refractive error and it would be helpful if each refractive error were specifically identified.  

If an opinion cannot be rendered without restoring to mere speculation, the examiner must explain why such is the case.  

A rationale for any opinion offered should be provided.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

7.  Then, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

